Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action (OA) is in response to papers filed March 10, 2020.  
Claims 1-15 are pending in the application and under consideration on the merit. 

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Applicant claims an anhydrous cosmetic (or deodorant)  composition, comprising: (a) a first water-absorbing component having a water vapor sorption greater than about 20 g per 100 g of the first water-absorbing component according to the Water Vapor Sorption Test Method as disclosed herein; (b) a second water-absorbing component having a water vapor sorption from about 8.5 g to about 19.9 g per 100 g of the second water-absorbing component according to the Water Vapor Sorption Test Method as disclosed herein; (c) a third water-absorbing component having a water vapor sorption from about 2.0 g to about 8.4 g per 100 g of the third water-absorbing component according to the Water Vapor Sorption Test Method as disclosed herein; (d) a malodor-controlling component; (e) a cosmetically acceptable carrier; and wherein the anhydrous cosmetic composition is essentially free of aluminum-based antiperspirant actives.
In addition, claim 1 uses the open-ended transitional phrase “comprising”. Thus, it allows for the presence of additional unrecited components.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bicard-Benhamou et al. (“Bicard-Benhamou”, U.S. patent application 20100119461 A1, May 13, 2010) in view of WS (non-patent literature, Science-y Hair Blog, posted November 6, 2013). 
Bicard-Benhamou is directed to an antimicrobial composition (title, read on the limitation of the instant claim 14).  Bicard-Benhamou teaches that compositions comprising zinc oxide, barium sulphate and bound silver ions and the use in various applications including cosmetics ynergistic anti-acne properties ([0014], implying application to skin).  Bicard-Benhamou also teaches that the anhydrous cosmetic compositions contain at least one strongly swelling water-absorbing component selected from the group of xanthan gum, gellan gum, cellulose gum, cellulose ethers, linear or crosslinked sodium polyacrylates, alginic acid and its salts, carrageenan and its salts, guar gum, etc. ([0022], read on the limitation of component (a) in the instant claim 1, the species in the instant claims 4-5 and 7; the limitation of component (b) in the instant claim 1, the species in the instant claim 8); and the compositions can advantageously be combined with all known preservatives or antimicrobial agents, including phenoxyethanol, triclosan, 7-ethylbicyclooxazolidine, benzoic acid, quaternium-15, PEG-15 DEDM Hydantoin Stearate, Quaternium-14, Polyquaternium-42, Neem seed oil ([0052], read on the limitation of polyquaternium in the instant claim 4; the limitation of stearate component in the instant claim 10).  Bicard-Benhamou further teaches that different forms of deodorants are in mind: deodorant-crèmes, gels, lotions, emulsions, deodorant sticks, Roll-ons, sprays and pump sprays ([0061], read on the limitation of the instant claim 13).  Additionally, the antibacterial composition of Bicard-Benhamou does not contain any free of aluminum-based antiperspirant actives.  Thus, the negative limitations in claims 1 and 12 are met.  
While teaching polyquaternium-42, Bicard-Benhamou does not expressly the species of polyquaternium as claimed.  However, this deficiency is cured by WS. 
form a film that creates "hold" in a product and some of these ingredients help your hair hold on to hair dye longer or provide UV protection (2nd paragraph on page 1, read on the limitation of the instant claim 13). WS also teaches that Polyquaternium-4 is a cationic conditioner that has film-forming properties (8th paragraph on page 1), polyquaternium-7, a cationic conditioning ingredient is used to lessen the drying effect of detergents and add a "conditioned" feel to products so hair or skin feel soft. It helps detangle wet and dry hair and may help create shine (9th paragraph on page 1), Polyquaternium-10 (1st paragraph on page 2) may have slight to moderate build-up potential, depending on the source you consult.  It is often used in shampoos for detangling (read on the limitations of the instant claims 6-7). 
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose the polyquaterniums as taught by WS as the particular component to be incorporated into the composition of Bicard-Benhamou. A person of ordinary skill would have been motived to do so because polyquaterniums are versatile (i.e. for hair and skin).  Thus, in view of the teachings Bicard-Benhamou and WS, there would have been a reasonable expectation the anhydrous cosmetic composition as claimed could be successfully prepared.  
Regarding the functions of each component, e.g. as water-absorbing component or carrier in claim 1, a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Although, Bicard-Benhamou and WS are silent about physical properties and functions of each 
In the absence of the USPTO to have at its disposal the tools or facilities deemed necessary to make physical determinations of this sort, Applicants have the burden to show that this, in fact, is not the case.

CONCLUSION
No claim is allowed.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANZHI ZHANG whose telephone number is (571)272-3117.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/YANZHI ZHANG/            Primary Examiner, Art Unit 1617